Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
For clarity of record, it is again noted that provisional application 62/652341 does not provide support for the filtering contracts, updating of contracts or analytic service as claimed by instant application. Consequently, priority is only afforded to 5/11/2018, the effective filing date of the filter/analytics as disclosed by application 15/976910.

Claim Status
 Claims 5, 6, 8, 10 are cancelled. Claims 11-13 have been newly added. Claims 1-4, 7, 9, 11-13 are pending. 

Response to Arguments
With regard to the rejection under 35 USC 101, Applicant is of the opinion the claim amendments have overcome the rejections (see pages 3-5 of Remarks).  Claim 1 has been amended to recite, “...receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request; executing a first smart contract function comprised by a first smart contract stored on the server responsive to the transfer request, the first smart contract function being configured to perform data analytics on the transfer request; executing a first filter smart contract function comprised by a first filter smart contract stored on the server responsive to the transfer request, the  filter smart contract function configured to: check the transfer request for inconsistency with a first filtering criterion, defining an identified transfer request; and implement a first response responsive to  transfer the identified transfer request, the first response being at least one of implementing a security response and updating a second smart contract for another value transfer transaction; recording a result of execution of the first filter smart contract function to at least one of a database and an analytics service; transmitting the transfer request to a transaction pattern learning system; receiving a second filter smart contract comprising a second filter smart contract function from the transaction pattern learning system; and storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer,” and independent claim 9 recites similar limitations.
  The independent claims, as amended, recite receiving a transfer request, executing a first smart contract to perform data analytics, executing a first filter smart contract to check for inconsistency with a criterion and respond with a security response and/or updating a second smart contract, transmitting the transfer request to a transaction pattern learning system, receiving a second filter smart contract and storing for subsequent execution.  
These limitations are directed to a method for risk mitigation, which is a fundamental economic practice and  an abstract idea within the grouping of methods of organizing human activity.  However, the recitation of the steps involving the first smart contract, first filter smart contract, analytics service, transaction pattern learning system, and second filter smart contract, provide meaningful limitations that, when combined, are indicative of integration into a practical application, as the limitations apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(e).  
 The rejections under 35 USC 101 are therefore withdrawn.

  With regard to the rejections under 35 USC 112(b), claim amendments have overcome prior rejections.

Examiner thanks Attorney Pierron for providing indications of support in the specification for claim amendments.


 Allowable Subject Matter
After entry of Examiner’s amendment to claims 11 and 13, presented below, claims 1-4, 7, 9, 11-13 are allowed. 

 Examiner's Amendment
  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Pierron, Reg. No. 65,173, on June 28, 2022.

Claims filed 6/14/2022 have been entered.  The application has been amended as follows:  

1. (Previously Presented) A blockchain value transfer filtering method performed by a server, the method comprising:
receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request;
executing a first smart contract function comprised by a first smart contract stored on the server responsive to the transfer request, the first smart contract function being configured to perform data analytics on the transfer request;
executing a first filter smart contract function comprised by a first filter smart contract stored on the server responsive to the transfer request, the  filter smart contract function configured to:
check the transfer request for inconsistency with a first filtering criterion, defining an identified transfer request; and 
implement a first response responsive to  transfer the identified transfer request, the first response being at least one of implementing a security response and updating a second smart contract for another value transfer transaction; 
recording a result of execution of the first filter smart contract function to at least one of a   database and an analytics service;
transmitting the transfer request to a transaction pattern learning system;
receiving a second filter smart contract comprising a second filter smart contract function from the transaction pattern learning system; and
storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer requests.
2. (Previously Presented) The method of claim 1 wherein the first response is a security response comprising at least one of preventing performance of the transfer request and sending a message to at least one of the sending user address and the receiving user address      
3. (Previously Presented) The method of claim 1 wherein the first filtering criterion comprises determining the conformity of the transfer request to a learned transfer pattern identified from    transfer the transaction pattern learning system.
4. (Previously Presented) The method of claim 3 wherein the learned transfer pattern identified from the transaction pattern learning system is identified by application of at least one of an artificial intelligence module and a machine learning module.
5. (Cancelled)
6. (Cancelled)
7. (Previously Presented) The method of claim 1 wherein the first filter smart contract function is  independent from the first smart contract.
8. (Cancelled)
9. (Previously Presented) A blockchain value transfer filtering method performed by a server, the method comprising:
receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request; 
executing a first smart contract function comprised by a first smart contract stored on the server responsive to the transfer request, the first smart contract function being configured to perform data analytics on the transfer request; 
receiving a filter token;
executing a first filter smart contract function comprised by a first filter smart contract stored on the server responsive to the transfer request responsive to receiving the filter token, the first filter smart contract function being configured to: 
check the transfer request for activity inconsistent with a first filtering criterion, defining an identified transfer request; and 
implement a first response responsive to identifying the identified transfer request, the first response being at least one of implementing a security response and updating a second smart contract defining another value transfer transaction and recording a result of execution of the first filter smart contract function to at least one of a database and an analytics service; 
transmitting the transfer request to a transaction pattern learning system; 
receiving a second filter smart contract comprising a second filter smart contract function from the transaction pattern learning system; and 
storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer.
10. (Cancelled)
11. (Currently Amended) The method of claim 1 further comprising:
executing the second filter smart contract function responsive to a subsequent transfer request, the second filter smart contract function being configured to:
check the subsequent transfer request for activity inconsistent with a second filtering criterion, similarly defining the identified suspicious transfer request; and
implement a second response responsive to identifying the identified suspicious transfer request.
12. (Previously Presented) The method of claim 1 further comprising receiving a filter token; wherein the first filter smart contract function is executed responsive to receiving the filter token.
13. (Currently Amended) The method of claim 12 further comprising:
receiving a second filter token; and
executing the second filter smart contract function responsive to receiving the second filter token, the second filter smart contract function being configured to:
check a subsequent transfer request for activity inconsistent with a second filtering criterion, similarly defining the identified suspicious transfer request; and
implement a second response responsive to identifying the identified suspicious transfer request.



Reasons for Allowance
  The following is an examiner’s statement of reasons for allowance: 
Prior art, Tal (US 2018/0220278), disclosed receiving a transaction in the sense of a sensor data packet ([50], “…TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.”; [51], “…In some embodiments, blockchain transaction 312 (from TMU 300 to server 326) includes a transaction of a virtual coin (e.g., Bitcoin) from wallet 308 to one of wallets 330 and the blockchain transaction 312…”; [53], “In some embodiments, both the block chain transaction 312 and the encrypted telemetry 310 are sent…to server 326…”); 
executing a smart contract to perform data analytics, where the analytics are interpreted as being applied to the validity of the data, ([72], “In some embodiments the blockchain transaction generated and signed at step 508 may activate a smart contract…The smart contract (or a process based on the smart contract, also referred to herein as a smart contract process) may, in turn, check the validity of the data, based on a previously defined set of criteria…It will be understood that although a smart contract process is typically executed by a miner node (e.g., one of miner nodes 320), a smart contract process as described herein may be executed by any suitable server or node, e.g., if server 326 is connected to a blockchain network then server 326 may execute a smart contract process…”, where, under broadest reasonable interpretation, “checking the validity of the data” is interpreted as performing data analytics; [85]);
executing a second smart contract when an inconsistency was determined ([72], “…The smart contract … may, in turn, check the validity of the data, based on a previously defined set of criteria and the process may perform an action based on the criteria. The action may comprise a financial transaction, a notification message or an operation, execution or invocation of yet another smart contract. For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods). If the detected temperature (as reported in the blockchain transaction) is out of bounds (as defined in the smart contract), the smart contract process may generate a penalty transaction to the shipper…”, where the detected temperature exceeding threshold value is interpreted as being inconsistent with prior transactions); 
and recording a result ([78], “…flow or process 503 may include generating status information based on the telemetry packet received as shown by block 516. For example, based on the received telemetry packet and based on other aspects, server 326 generates status information… Status information generated or collected by server 326 may include metadata such as time of reception of a telemetry packet, statistical data, alerts and/or any information that may be included in a report…”; [79], “…As shown by block 520, the status information may be stored in a database. For example, server 326 generates and/or collects the status information and stores it in database 328…’).  
However, Tal discloses the “transaction” comprising sensor telemetry data, not value transfer request to transfer cryptocurrency or a token.  Tal does not specifically disclose the first filter smart contract function configured to: check the transfer request for inconsistency with a first filtering criterion, defining an identified transfer request; and implement a first response responsive to identifying the identified transfer request, the first response being at least one of implementing a security response and updating a second smart contract for another value transfer transaction; recording a result of execution of the first filter smart contract function to at least one of a database and an analytics service; transmitting the transfer request to a transaction pattern learning system; receiving a second filter smart contract comprising a second filter smart contract function from the transaction pattern learning system; and storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer requests.  Specifically, Tal does not disclose the specific combination of first filter smart contract checking for inconsistencies with a criterion, implementing a response, transmitting the transfer request to a transaction pattern learning system, receiving a second filter smart contract from the transaction pattern learning system, and storing the second filter smart contract for execution responsive to receiving a subsequent transfer request.
Prior art Cuomo (US Publication 2018/0268152), discloses determining an inconsistency [23], “…blockchain configuration may contain the following data elements, smart contracts, transaction types, an asset data model, parties with strong identities and a security/permission model, time stamped data regarding records and processes. The analytics can be defined based on a specification, such as a time series/trending analysis for data with a timestamp (e.g., transactions, asset updates, etc.). One example may seek to identify an asset/transaction pattern, anomalies, patterns regarding how assets are used/updated through transactions, including intervals, frequencies, parties, etc. Also, other analytic considerations include anomalies as compared to established patterns…”); recording result at analytics service ([34], “…The data store 220 may be assigned 218 to perform data analytics once the process requirements are known 214 and a primary purpose or main objective of the analytics are determined 216…”Figure 2, #220, analytic configuration, comprises data store and performs analytics, and is therefore interpreted as comprising an analytics service; [35], “…storing results of the applied analytic processes in a database, file or dashboard 324.”; Figure 3); and the inconsistency comprising pattern deviation ([23], “…One example may seek to identify an asset/transaction pattern, anomalies, patterns regarding how assets are used/updated through transactions, including intervals, frequencies, parties, etc. Also, other analytic considerations include anomalies as compared to established patterns…”).
  However, Cuomo does not disclose the analytic service being integrated into a configuration which captures transfer requests prior to being incorporated into a blockchain block; Cuomo discloses a service that accesses transaction data from the blockchain to perform analytics on historical data.  Consequently, Cuomo does not specifically disclose receiving a request to transfer value in a form of at least one of a cryptocurrency and a token at the server, defining a transfer request, nor does Cuomo disclose the two-contract (first smart contract and first filter smart contract) approach, nor does Cuomo disclose implementing a response responsive to checking for an inconsistency with a first filtering criterion, transmitting the transfer request to a transaction pattern learning system, receiving a second filter smart contract from the transaction pattern learning system, or storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer.       
Prior art Durvasula (US Publication 2018/0075453) discloses “rolling back charges” ([38], “…Blockchain 110 may be configured to apply changes in response to an acceptable likelihood of fraud and roll the changes back in response to an unacceptable likelihood of fraud.”; where rolling the changes back is interpreted as rolling back the changes to the blockchain that would occur if the transaction were allowed to proceed) but does not specifically disclose the other aspects of claims 1 and 9.
Prior art Maino (US Publication 2019/0013932) discloses a service capable of analyzing blockchain data, but associated code runs directly on the blockchain, not the server of the service, and the analytics are run on data from the blockchain and therefore historical data( [49], [50], [22]). 
 Prior NPL art, “How can I get a list of transaction data which are sent to a specific contract?” (downloaded from https://ethereum.stackexchange.com/questions/1410/how-can-i-get-a-list-of-of-transaction-data-which-are-sent-to-a-specific-contrac and previously attached as a PDF file, dated 2016) discloses logging data for contracts, not filtering transactions prior to reaching the blockchain.
Prior NPL art, “Go-Ethereum Pending (Wait for It…) Balance”, (downloaded from https://medium.com/kinblog/go-ethereum-pending-wait-for-it-balance-936a9fb1c6e2 , dated Nov 27, 2017 and attached as PDF file), discloses executing a first smart contract function comprised by a first smart contract ... responsive to the transfer request, (page 2, first full paragraph, “...The best option with Ethereum standard JSON-RPC is using the “events/logs” system of Ethereum contracts. Events are special feature of the Ethereum-Virtual-Machine (EVM) , The runtime that runs contracts code (Kin itself is a smart token contract)...”; where Alice sending a spend request is interpreted as the transfer request, as on page 1, paragraph 4, “...Let’s say Alice started with a balance of 100 kin and just spent 25 kin) and executing a first filter smart contract function comprised by a first filter smart contract stored on the server responsive to the transfer request, the  filter smart contract function configured to: check the transfer request for inconsistency with a first filtering criterion, defining an identified transfer request (page 1 last paragraph through to page 2, “...abstracting the transaction details from end users and introducing a pending balance. A pending balance is the sum of the last confirmed balance, plus the sum of pending earned transactions, minus sum of pending spent transactions. Pending transactions are transactions that were broadcasted to the blockchain network that are supposed to be part of the next mined block. In solving the problem this way, Alice can receive immediate feedback without needing to understand the intricate details of the blockchain...”; where the disclosed pending balance is interpreted as a criterion for Alice to be permitted to make another transfer, as disclosed in page 1, paragraph 4 “...Let’s say Alice started with a balance of 100 kin and just spent 25 kin. We know that if Alice would check her Kin balance immediately after the transaction, she would not see 75 kin...Alice might continue to use the app and perform other transactions with Kin, rendering her balance out of sync for a meaningful period of time...”)
However, “Go-Ethereum Pending (Wait for It…) Balance” does not specifically disclose the first smart contract function being configured to perform data analytics on the transfer request, nor performing a response responsive to the checking of the criterion by the filter smart contract (interpreted as the code performing the pending balance calculations), transmitting the request to a transaction pattern learning system, receiving a second filter smart contract from the transaction pattern learning system and storing the second filter smart contract on the server for execution responsive to receiving subsequent transfer requests.  
No other prior art cures the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /
Examiner, Art Unit 3685                                                                                                                                                                                                        

/JAMES D NIGH/Senior Examiner, Art Unit 3685